ITEMID: 001-111399
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: GRANDCHAMBER
DATE: 2012
DOCNAME: CASE OF CENTRO EUROPA 7 S.R.L. AND DI STEFANO v. ITALY
IMPORTANCE: 1
CONCLUSION: Preliminary objection allowed (Article 35-3 - Ratione personae);Preliminary objection dismissed (Article 35-1 - Six month period);Remainder inadmissible;Violation of Article 10 - Freedom of expression -{General} (Article 10-1 - Freedom of expression);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions;Article 1 para. 2 of Protocol No. 1 - Control of the use of property);Pecuniary and non-pecuniary damage - award
JUDGES: András Sajó;Corneliu Bîrsan;Dean Spielmann;Elisabet Fura;Elisabeth Steiner;Françoise Tulkens;Guido Raimondi;Jean-Paul Costa;Josep Casadevall;Kristina Pardalos;Linos-Alexandre Sicilianos;Nona Tsotsoria
TEXT: 8. The first applicant, Centro Europa 7 S.r.l. (“the applicant company”), is a limited liability company operating in the television-broadcasting sector, with its registered office in Rome. The second applicant, Mr Francescantonio Di Stefano, is an Italian national who was born in 1953 and lives in Rome. He is the statutory representative of the applicant company.
9. By a ministerial decree of 28 July 1999, the appropriate authorities granted Centro Europa 7 S.r.l. a licence for nationwide terrestrial television broadcasting in accordance with Law no. 249/1997 (see paragraphs 56-61 below), authorising it to install and operate an analogue television network. The licence specified that the applicant company was entitled to three frequencies covering 80% of national territory. As regards the allocation of the frequencies, the licence referred to the national frequency-allocation plan, adopted on 30 October 1998. It indicated that the installations should be brought into line with the requirements of the “assignment plan” (piano di assegnazione) within twenty-four months and that the measures taken to that end should conform to the adjustment programme (programma di adeguamento) drawn up by the Communications Regulatory Authority (Autorità per le garanzie nelle comunicazioni – AGCOM) in conjunction with the Ministry of Communications (“the Ministry”). It appears from the Consiglio di Stato’s judgment no. 2624 of 31 May 2008 (see paragraph 14 below) that, under the terms of the licence, the allocation of frequencies was deferred until such time as the authorities had adopted the adjustment programme, on the basis of which the applicant company should have upgraded its own installations. The adjustment programme should, in turn, have taken into account the requirements of the national frequency-allocation plan. However, the plan was not implemented. A succession of transitional schemes that benefited existing channels were applied at national level, with the result that, even though it had a licence, the applicant company was unable to broadcast until June 2009 as it had not been allocated any frequencies.
10. The applicant company, through its statutory representative, made a number of applications to the administrative courts.
11. In November 1999 the applicant company served formal notice on the Ministry to allocate frequencies to it. In a note of 22 December 1999, the Ministry refused its request.
12. In 2000 the applicant company lodged an application with the Lazio Regional Administrative Court against the Ministry and RTI (a network of Italian television channels controlled by the Mediaset group), complaining that the authorities had not allocated it any broadcasting frequencies. The application was also directed against RTI because the Retequattro channel had been authorised to broadcast on frequencies that should have been transferred to the applicant company.
13. On 16 September 2004 the Regional Administrative Court found in favour of the applicant company, holding that the authorities were required either to allocate the frequencies or to revoke the licence. Accordingly, it declared the note of 22 December 1999 void.
14. RTI appealed to the Consiglio di Stato. In judgment no. 2624 of 31 May 2008, the Consiglio di Stato dismissed the appeal and upheld the Regional Administrative Court’s judgment. It noted that no deadline had been set in the licence for the authorities to adopt the adjustment programme drawn up by AGCOM in conjunction with the Ministry, but that the applicant company had been given twenty-four months to make improvements to its installations. Accordingly, the Consiglio di Stato found that the adjustment programme should have been approved promptly.
The Consiglio di Stato added that the Ministry had to give a decision on the applicant company’s request to be allocated frequencies, in accordance with a judgment delivered in the meantime by the European Court of Justice (ECJ – see paragraphs 33-36 below).
15. On 23 October 2008 the applicant company, because it had still not obtained the frequencies, brought proceedings against the Ministry in the Consiglio di Stato, complaining that the judgment of 31 May 2008 had not been executed.
16. On 11 December 2008 the Ministry extended the validity of the licence granted in 1999 until the analogue switch-off date and allocated Centro Europa 7 S.r.l. a single channel with effect from 30 June 2009.
17. The Consiglio di Stato consequently held in judgment no. 243/09 of 20 January 2009 that the Ministry had properly executed its judgment of 31 May 2008.
18. On 18 February 2009 the applicant company brought a further application in the Regional Administrative Court, arguing that the decree of 11 December 2008 by which the frequencies had been allocated was insufficient in that, contrary to the terms of the licence, it concerned a single channel that did not cover 80% of national territory. In its application the company sought the annulment of the decree and an award of damages.
19. On 9 February 2010 the applicant company signed an agreement with the Ministry of Economic Development (the former Ministry of Communications), which undertook to assign to it additional frequencies in accordance with the terms of the licence.
20. On 11 February 2010, pursuant to one of the clauses of that agreement, the applicant company asked for the proceedings pending before the Regional Administrative Court to be struck out.
21. On 8 March 2011 the applicant company applied to the Regional Administrative Court to restore the case to its list. It sought the annulment of the decree of 11 December 2008 by which the frequencies had been allocated, and an award of damages. It argued that the administrative authorities had not complied fully with their obligation to allocate additional frequencies and had failed to observe the agreement of 9 February 2010 and the decision of 11 December 2008.
22. Paragraph 6 of the agreement in question stated:
“Centro Europa 7 S.r.l. undertakes to request, by 11 February 2010, the striking out of application no. 1313/09 pending before the Lazio Regional Administrative Court, to allow it to lapse for failure to submit a fresh application to schedule a hearing within the statutory time-limit and, by the same date, to waive the claims for compensation brought in that application, provided that, by the date on which the case lapses, this agreement, the decision allocating the additional frequencies and the decision of 11 December 2008 have not in the meantime become invalid.
The Administration, for its part, undertakes to comply fully with its obligation to allocate additional frequencies, and with this agreement and the decision of 11 December 2008. Should it fail to do so, Centro Europa 7 and the opposing authorities shall regain full possession of their respective procedural prerogatives. In the event that the assignment of the additional frequencies becomes invalid, it is specified that Centro Europa 7 S.r.l. may reactivate application no. 1313/09 only if it would be impossible in this situation for Europa Way S.r.l. to operate one or more of the installations mentioned in Technical Attachment A.”
23. The proceedings are currently pending before the Regional Administrative Court.
24. In the meantime, on 27 November 2003, while its initial application was still pending before the Regional Administrative Court, the applicant company had lodged a further application with the same court, seeking in particular an acknowledgment of its entitlement to have the frequencies allocated and compensation for the damage sustained.
25. In a judgment of 16 September 2004, the Regional Administrative Court dismissed the application, holding in particular that the applicant company had only a legitimate interest (interesse legittimo), that is, an individual position indirectly protected as far as was consistent with the public interest, and not a personal right (diritto soggettivo) to be allocated frequencies for analogue terrestrial television broadcasting.
26. The applicant company appealed to the Consiglio di Stato, arguing that, since it had been granted a licence by the appropriate authorities, it did in fact have a personal right. In particular, it contended that Legislative Decree no. 352/2003 and Law no. 112/2004 did not comply with Community legislation (see paragraphs 65-67 below).
27. On 19 April 2005 the Consiglio di Stato decided to restrict its examination to the applicant company’s claim for damages and not to rule at that stage on the request for allocation of frequencies.
28. It nevertheless observed that the failure to allocate frequencies to Centro Europa 7 S.r.l. had been due to essentially legislative factors.
29. It noted that section 3(2) of Law no. 249/1997 (see paragraph 58 below) enabled the “de facto occupants” of radio frequencies authorised to operate under the previous system to continue broadcasting until new licences were awarded or applications for new licences were rejected, and in any event not after 30 April 1998.
30. It further noted that section 3(7) of Law no. 249/1997 (see paragraph 61 below) authorised the continuation of such broadcasts by entrusting AGCOM with the task of setting a deadline, on the sole condition that programmes were to be broadcast simultaneously on terrestrial frequencies and by satellite or cable. It pointed out that, in the event of failure by AGCOM to set a deadline, the Constitutional Court had set 31 December 2003 as the date by which programmes broadcast by the “over-quota channels” (that is, existing national television channels exceeding the concentration restrictions imposed by section 2(6) of Law no. 249/1997) were to be broadcast by satellite or cable only, with the result that the frequencies to be allocated to licence holders such as the applicant company would have been freed up. The Consiglio di Stato observed, however, that the deadline had not been complied with following the intervention of the national legislature: section 1 of Legislative Decree no. 352/2003, which had subsequently become Law no. 43/2004 (see paragraph 65 below), had prolonged the activities of the over-quota channels pending the completion of an AGCOM investigation into the development of digital television channels. It added that section 23(5) of Law no. 112/2004 (see paragraph 67 below) had subsequently, by a general authorisation mechanism, extended the possibility for over-quota channels to continue broadcasting on terrestrial frequencies until the national frequency-allocation plan for digital television was implemented, with the result that those channels had not been required to free up the frequencies intended for allocation to licence holders, such as the applicant company.
31. Law no. 112/2004 had therefore had the effect, according to the Consiglio di Stato, of blocking the frequencies intended for allocation to holders of analogue licences and of preventing new operators from participating in digital television trials.
32. That being so, the Consiglio di Stato decided to stay the proceedings and requested the ECJ to give a preliminary ruling on the interpretation of the provisions, in the EC Treaty, on freedom to provide services and competition, Directive 2002/21/EC (“the Framework Directive”), Directive 2002/20/EC (“the Authorisation Directive”), Directive 2002/77/EC (“the Competition Directive”) and Article 10 of the European Convention on Human Rights, in so far as Article 6 of the Treaty on European Union referred to it.
33. On 31 January 2008 the ECJ gave judgment. It declared two questions inadmissible, holding that it did not have sufficient information to give a ruling on them.
34. With regard to the question concerning Article 10 of the Convention, the ECJ concluded as follows:
“By its first question, the national court asks the Court, essentially, to state whether the provisions of Article 10 of the [Convention], in so far as Article 6 EU refers thereto, preclude, in television-broadcasting matters, national legislation the application of which makes it impossible for an operator holding rights, such as Centro Europa 7, to broadcast without the grant of broadcasting radio frequencies.
...
By those questions, the national court is thus seeking to determine whether there are infringements of Community law for the purpose of ruling on an application for compensation for the losses flowing from such infringements.
... Article 49 EC and, from the date on which they became applicable, Article 9 § 1 of the Framework Directive, Article 5 § 1, the second sub-paragraph of Article 5 § 2 and Article 7 § 3 of the Authorisation Directive and Article 4 of the Competition Directive must be interpreted as precluding, in television-broadcasting matters, national legislation the application of which makes it impossible for an operator holding rights to broadcast in the absence of broadcasting radio frequencies granted on the basis of objective, transparent, non-discriminatory and proportionate criteria.
That answer, by itself, thus enables the national court to rule on the application made by Centro Europa 7 for compensation for the losses suffered.
Consequently, regard being had to the Court’s answer to the second, fourth and fifth questions, it is not necessary to rule on the first and third questions.”
35. As to the merits, the ECJ observed that the existing channels had been authorised to pursue their broadcasting activities as a result of a series of measures by the national legislature, to the detriment of new broadcasters which nevertheless held licences for terrestrial television broadcasting. It noted that these measures had entailed the successive application of transitional arrangements structured in favour of the incumbent networks, and that this had had the effect of preventing operators without broadcasting frequencies, such as the applicant company, from accessing the television-broadcasting market even though they had a licence (granted, in the applicant company’s case, in 1999). The ECJ held:
“... Law no. 112/2004 ... does not merely allocate to the incumbent operators a priority right to obtain radio frequencies, but reserves them that right exclusively, without restricting in time the privileged position assigned to those operators and without providing for any obligation to relinquish the radio frequencies in breach of the threshold after the transfer to digital television broadcasting.”
36. The ECJ added that the application of the transitional schemes was not in accordance with the new common regulatory framework (NCRF), which implemented provisions of the EC Treaty, in particular those on freedom to provide services in the area of electronic communications networks and services. It observed in that connection that several provisions of the NCRF stated that the allocation and assignment of frequencies had to be based on objective, transparent, non-discriminatory and proportionate criteria. In the ECJ’s view, such criteria had not been applied in the present case, since the status of the existing channels had not been amended under the transitional schemes and they had continued their broadcasting activities to the detriment of operators such as the applicant company, which, because it had not been allocated any broadcasting frequencies, had been unable to exercise its rights and make use of its licence.
The ECJ therefore reached the following conclusions:
“... it must be stated that, in the area of television broadcasting, freedom to provide services, as enshrined in Article 49 EC and implemented in this area by the NCRF, requires not only the grant of broadcasting authorisations, but also the grant of broadcasting radio frequencies.
An operator cannot exercise effectively the rights which it derives from Community law in terms of access to the television-broadcasting market without broadcasting radio frequencies.
...
Article 49 EC and, from the date on which they became applicable, Article 9 § 1 of Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive), Article 5 § 1, the second subparagraph of Article 5 § 2 and Article 7 § 3 of Directive 2002/20/EC of the European Parliament and of the Council of 7 March 2002 on the authorisation of electronic communications networks and services (Authorisation Directive), and Article 4 of Commission Directive 2002/77/EC of 16 September 2002 on competition in the markets for electronic communications networks and services must be interpreted as precluding, in television-broadcasting matters, national legislation the application of which makes it impossible for an operator holding rights to broadcast in the absence of broadcasting radio frequencies granted on the basis of objective, transparent, non-discriminatory and proportionate criteria.”
37. In decision no. 2622/08 of 31 May 2008, the Consiglio di Stato concluded that it could not allocate frequencies in the government’s place or compel the government to do so. It ordered the government to deal with the applicant company’s request for frequencies in a manner consistent with the criteria laid down by the ECJ. It made the following observations in particular:
“The adoption by the authorities of a specific measure relates more to issues of performance and implementation than to damages: in cases involving an unlawful refusal to take an administrative measure that has been requested, the adoption of the measure does not amount to compensation, but rather to the performance of an obligation incumbent upon the authorities, unless the private party concerned has sustained any damage.”
38. With regard to the request for the allocation of frequencies, the Consiglio di Stato observed:
“Where legitimate interests are at stake, however, it is not possible to envisage a specific means of redress because inaction, a delay or an unlawful refusal will always have an impact on a situation that was or remains unsatisfactory, with the result that there is nothing to restore; the issue in relation to such interests concerns the practical implementation of any ruling setting aside the measure complained of.
...
Applying these principles to the present case, the Consiglio finds that the appellant’s request for an order requiring the authorities to allocate the network or frequencies is inadmissible.”
39. The Consiglio di Stato deferred until 16 December 2008 its final decision on the payment of compensation to the applicant company, holding that it was necessary to wait for the relevant regulations to be passed by the government before assessing the amount.
40. The Consiglio di Stato requested both parties to comply with the following requirements by 16 December 2008. The Ministry was, firstly, to specify what frequencies had been available following the public tendering procedures in 1999 and why they had not been allocated to the applicant company and, secondly, to justify its assertion that the licence granted to the applicant company had expired in 2005.
41. The applicant company, for its part, was asked by the Consiglio di Stato to submit a report on its activities between 1999 and 2008, and also to explain why it had not taken part in the 2007 public tendering procedure for the allocation of frequencies.
42. The Consiglio di Stato also asked AGCOM to explain why the national frequency-allocation plan for terrestrial television broadcasting had never been implemented. Lastly, it dismissed the applicant company’s request for the suspension of the provisional authorisation granted to a channel belonging to the Mediaset group (Retequattro) for the use of the frequencies.
43. In its reply, AGCOM explained to the Consiglio di Stato that the national frequency-allocation plan had been implemented only on 13 November 2008. According to AGCOM, this delay was due to several factors. Firstly, the legal situation was complicated because it was difficult to identify the available broadcasting frequencies as a result of the court decisions in which the over-quota channels had been allowed to continue broadcasting. In addition, the transitional arrangements introduced by Law no. 66/2001 (see paragraphs 63-64 below), which had allowed the channels in question to continue broadcasting in analogue mode, had prevented the plan from being implemented on account of the incompatibility between the interests of the channels likely to be allowed to broadcast under the plan and the interests of the channels that were legally entitled to continue their existing operations.
44. The applicant company submitted an expert valuation by the commercial bank Unipol assessing the damage sustained at 2,175,213,345.00 euros (EUR). The valuation was based on the profits achieved by Retequattro, the over-quota channel which should have relinquished the frequencies allocated to the applicant company.
45. In a judgment of 20 January 2009, the Consiglio di Stato, on the basis of Article 2043 of the Civil Code (see paragraph 69 below), ordered the Ministry to pay the applicant company the sum of EUR 1,041,418 in compensation. It observed that, over a period of ten years, the Ministry had acted negligently by having granted Centro Europa 7 S.r.l. a licence without assigning it any broadcasting frequencies.
46. The Consiglio di Stato found that there was a causal link between the conduct of the administrative authorities and the damage alleged, and that the award of the licence to Centro Europa 7 S.r.l. had not conferred on it the immediate right to pursue the corresponding economic activity; accordingly, the compensation should be calculated on the basis of the legitimate expectation of being allocated the frequencies by the appropriate authorities.
47. In the opinion of the Consiglio di Stato, the fact that the frequencies had not been allocated until 11 December 2008 was attributable to the authorities. Damage had thus been sustained as a result of an unlawful act for which the authorities incurred non-contractual liability, concerning both the breach of legitimate expectations and the delay in allocating the frequencies. The fact that the authorities had launched a public tendering procedure for the frequencies in 1999, although the situation in the broadcasting sector had not been clarified and there were outstanding technical issues, had been “risky”. The Consiglio di Stato considered that the question of redress for the damage sustained by the applicant company should take this context into account. The authorities’ conduct had not been characterised by “significant gravity” (notevole gravità) and the unlawful act was thus attributable to “negligent” and not intentional conduct on their part.
48. The Consiglio di Stato added that the pecuniary damage should be assessed with effect from 1 January 2004, since the Constitutional Court had ruled that the “transition period” after which legislation would have to be passed to allow licence holders to start broadcasting had expired on 31 December 2003 (see paragraph 62 below). As to the criteria for determining the damages to be awarded, the Consiglio di Stato pointed out that, as regards the losses sustained, the applicant company had been fully aware, at the time of the call for tenders,from being allocated had been largely foreseeable. Accordingly, the applicant company should have known that it was unlikely to obtain the frequencies, at least in the short term. In addition, it could have purchased the frequencies under section 1 of Law no. 66/2001 (see paragraph 64 below).
Having regard to the above considerations, the Consiglio di Stato, without ordering an expert valuation, decided to award the applicant company EUR 391,418 for the losses sustained. As regards loss of earnings, it found that, from 1 January 2004, the applicant company could have achieved profits but had been unable to do so because of the delay in allocating the frequencies; the amount could be assessed at EUR 650,000. It refused to take into account the expert valuation submitted by the applicant company and held that it was unlikely that the company would have purchased shares in the market, even in the event that the over-quota channels had relinquished the frequencies. In the Consiglio di Stato’s view, the comparison between the applicant company and the two leading operators (Mediaset and RAI) was unjustified, especially as it did not take into account the other nationwide operator (La 7), which, although it had greater economic power than the applicant company, was nevertheless operating at a loss.
49. In judgment no. 225/1974 the Constitutional Court, on the basis of Article 43 of the Constitution, reaffirmed the principle of the monopoly enjoyed by the State television corporation RAI on public-interest grounds. It held that the technical limitations on the number of frequencies justified the monopoly, and also laid down the requirement of objectivity and impartiality in public-service broadcasting.
50. Law no. 103 of 14 April 1975 (Nuove norme in materia di diffusione radiofonica e televisiva) transferred control of public-service broadcasting from the executive to the legislature. A bicameral parliamentary committee was set up with responsibility for the general management and supervision of radio and television services. RAI’s board of management was then appointed by Parliament. A third channel of the RAI network was launched in 1979, with particular emphasis on regional programmes.
51. In judgment no. 202 of 15 July 1976, the Constitutional Court declared unconstitutional the provisions of Law no. 103/1975 establishing a monopoly or oligopoly on local broadcasting. In the light of that decision, commercial operators were authorised to run local television channels.
52. The allocation and voluntary redistribution of local frequencies subsequently encouraged the development of large regional or national operators, including the Mediaset group. The group’s first channel was Canale 5, which started broadcasting nationwide in 1980; by 1984, having taken over two other channels (Italia Uno and Retequattro), Mediaset had managed, together with RAI, to establish a “duopoly” of public and private operators.
53. Law no. 223 of 6 August 1990, entitled “Provisions governing the public and private broadcasting system” (Disciplina del sistema radiotelevisivo pubblico e privato), transferred the power to appoint members of RAI’s board from the parliamentary committee to the Speakers of the Chamber of Deputies and the Senate.
54. In judgment no. 420 of 5 December 1994, the Constitutional Court declared unconstitutional the provisions allowing the three channels controlled by the Mediaset group (Canale 5, Italia Uno and Retequattro) to occupy a dominant position. It held that the provision whereby the same operator could hold several television-broadcasting licences on condition that it did not exceed 25% of the total number of national channels – that is, three channels in all – was not sufficient to prevent concentration of television channels, and was accordingly in breach of Article 21 of the Constitution in that it did not make it possible to guarantee the plurality of information sources. The Constitutional Court considered that the existence of legislation to prevent dominant positions from being established was an essential requirement to justify the State’s relinquishment of its monopoly on broadcasting. The creation of such dominant positions in this sector would not only have had the effect of changing the rules on competition but would also have led to the emergence of an oligopoly and would have breached the fundamental principle of plurality of information sources. The Constitutional Court thus held that the mere coexistence of a State-owned company and private companies (a mixed system) within the broadcasting sector was not sufficient to secure respect for the right to receive information from several competing sources. As it had previously stated in decision no. 826/1988, it reaffirmed that a State-owned company could not by itself ensure a balance precluding the establishment of a dominant position in the private sector.
55. On 11 June 1995, in a referendum, the Italian electorate rejected by a majority (57%) a proposal to amend existing legislation by prohibiting a private entrepreneur from controlling more than one television channel.
56. Law no. 249 of 31 July 1997, which came into force on 1 August 1998, established AGCOM. Section 2(6) of the Law imposed concentration restrictions in the television-broadcasting sector, prohibiting the same operator from holding licences to broadcast nationwide on more than 20% of the television channels operating on terrestrial frequencies.
57. Section 3(1) provided that operators authorised to broadcast under the previous legal framework could continue to transmit their programmes at national and local level until new licences were awarded or applications for new licences were rejected, but in any event not after 30 April 1998.
58. Section 3(2) provided that AGCOM was to adopt, by 31 January 1998 at the latest, a national frequency-allocation plan for television broadcasting, on the basis of which new licences were to be awarded by 30 April 1998 at the latest.
59. In decision no. 68 of 30 October 1998, AGCOM adopted the national frequency-allocation plan; subsequently, in decision no. 78 of 1 December 1998, it adopted regulations on the conditions and procedure for awarding licences for analogue terrestrial television broadcasting.
60. Section 3(6) of Law no. 249/1997 introduced a transitional scheme whereby existing national television channels exceeding the concentration restrictions imposed by section 2(6) (known as “over-quota channels”) could continue broadcasting on a temporary basis on terrestrial frequencies after 30 April 1998, provided that they complied with the obligations imposed on channels holding licences and that their programmes were broadcast simultaneously on satellite or cable.
61. Section 3(7) of the same Law entrusted AGCOM with the task of determining the date by which, in view of the real and significant increase in viewers of cable or satellite television, the over-quota channels were to broadcast by satellite or cable only, thus relinquishing terrestrial frequencies.
62. On 20 November 2002 the Constitutional Court delivered a judgment concerning section 3(7) of Law no. 249/1997. It held that the transition period laid down in that provision was acceptable, given that at the time the law was passed the alternative means of transmission in Italy could not be said to have been competitive in relation to traditional analogue broadcasting, hence the need to introduce a transition period to encourage the development of digital broadcasting. However, the Constitutional Court declared unconstitutional the failure to specify a fixed deadline for the expiry of the transition period. Referring to the technical conclusions set out in AGCOM’s decision no. 346/2001, resulting from a study of the number of cable and satellite television viewers in Italy, it ruled that 31 December 2003 was a reasonable date for the expiry of the transition period.
The Constitutional Court held, in particular:
“... the present Italian private television system operating at national level in analogue mode has grown out of situations of simple de facto occupation of frequencies (operation of installations without licences and authorisations), and not in relation to any desire for greater pluralism in the distribution of frequencies and for proper planning of terrestrial broadcasting ... This de facto situation does not therefore guarantee respect for external pluralism of information, which is an ‘essential requirement’ laid down by the relevant constitutional case-law ... In this context, given the persistence (and aggravation) of a situation which was ruled illegal in judgment no. 420/1994 and the continued operation of channels considered ‘over quota’ by the legislature in 1997, a deadline must be set that is absolutely certain, definitive and hence binding, in order to ensure compatibility with constitutional rules ...”
63. Legislative Decree no. 5 of 23 January 2001, which, as amended, became Law no. 66 of 20 March 2001, authorised operators lawfully engaged in television broadcasting on terrestrial frequencies to continue broadcasting until the national frequency-allocation plan for digital television was implemented.
64. Section 1 provided that operators which were not currently broadcasting but had been awarded a licence could purchase broadcasting installations and connections that were in lawful use on the date on which the Legislative Decree came into force.
Section 2 bis provides:
“In order to ensure the opening of the digital terrestrial television market, operators that are lawfully engaged in digital television broadcasting, via satellite or cable, may conduct trials by means of simultaneous repeats of programmes that have already been broadcast on analogue frequencies.”
65. Section 1 of Legislative Decree no. 352 of 24 December 2003, which, as amended, became Law no. 43 of 24 February 2004, authorised the over-quota channels to continue broadcasting on analogue and digital television networks pending the completion of an investigation into the development of digital television channels.
66. Law no. 112 of 3 May 2004 (known as the “Gasparri Law”) specified the different stages for the launch of digital broadcasting on terrestrial frequencies.
67. Section 23 of the Law provides:
“(1) Pending the implementation of the national frequency-allocation plan for digital television, operators engaged in television-broadcasting activities on any basis at national or local level which fulfil the conditions necessary to obtain authorisation for digital terrestrial broadcasting trials, in accordance with ... Legislative Decree no. 5 [of 23 January 2001], which, as amended, has become Law no. 66 [of 20 March 2001], may conduct such trials, including by simultaneous repeats of programmes already broadcast on analogue frequencies, until the conversion of the networks has been completed, and may apply, from the date of entry into force of this Law, ... for the licences and authorisations necessary for digital terrestrial broadcasting.
(2) Digital broadcasting trials may be conducted using installations lawfully broadcasting on analogue frequencies on the date of entry into force of this Law.
(3) In order to allow digital networks to be set up, transfers of installations or branches of undertakings between operators lawfully engaged in television broadcasting at national or local level shall be authorised, on condition that the acquisitions are intended for digital broadcasting.
...
(5) With effect from the date of entry into force of this Law, a licence to operate a television channel shall be granted, upon request, to persons lawfully engaged in television broadcasting by virtue of a licence or the general authorisation provided for in subsection (1) above, where they can show that they have attained coverage of at least 50% of the population or of the local catchment area.
...
(9) In order to facilitate the conversion of the analogue system to the digital system, the broadcasting of television programmes shall be carried on through installations lawfully operating on the date of entry into force of this Law ...”
68. AGCOM approved a “first level” frequency-allocation plan for national and regional channels on 29 January 2003, and the “integrated plan” – supplementing the “first-level plan” with a “second-level plan” (allocation of frequencies to local channels) – on 12 November 2003.
69. This provision reads as follows:
“Any unlawful act which causes damage to another shall render the perpetrator liable in damages under civil law.”
70. The relevant parts of this Recommendation, adopted by the Committee of Ministers on 19 January 1999 at the 656th meeting of the Ministers’ Deputies, read as follows.
“The Committee of Ministers, under the terms of Article 15.b of the Statute of the Council of Europe,
...
Stressing also that the media, and in particular the public-service broadcasting sector, should enable different groups and interests in society – including linguistic, social, economic, cultural or political minorities – to express themselves;
Noting that the existence of a multiplicity of autonomous and independent media outlets at the national, regional and local levels generally enhances pluralism and democracy;
Recalling that the political and cultural diversity of media types and contents is central to media pluralism;
Stressing that States should promote political and cultural pluralism by developing their media policy in line with Article 10 of the European Convention on Human Rights, which guarantees freedom of expression and information, and with due respect for the principle of independence of the media;
...
Noting that there are already some cases of bottlenecks in the area of the new communications technologies and services, such as control over conditional access systems for digital television services;
Noting also that the establishment of dominant positions and the development of media concentrations might be furthered by the technological convergence between the broadcasting, telecommunications and computer sectors;
...
Convinced that transparency as regards the control of media enterprises, including content and service providers of the new communications services, can contribute to the existence of a pluralistic media landscape;
...
Recalling also the provisions on media pluralism contained in the Amending Protocol to the European Convention on Transfrontier Television;
Bearing in mind the work conducted within the framework of the European Union and other international organisations in the area of media concentrations and pluralism,
Recommends that the governments of the member States:
i. examine the measures contained in the appendix to this Recommendation and consider the inclusion of these in their domestic law or practice where appropriate, with a view to promoting media pluralism;
ii. evaluate on a regular basis the effectiveness of their existing measures to promote pluralism and/or anti-concentration mechanisms and examine the possible need to revise them in the light of economic and technological developments in the media field.”
71. The relevant parts of this Recommendation, adopted by the Committee of Ministers on 28 May 2003 at the 840th meeting of the Ministers’ Deputies, read as follows.
“...
Recalling that the existence of a wide variety of independent and autonomous media, permitting the reflection of diversity of ideas and opinions, as stated in its Declaration on the freedom of expression and information of 29 April 1982, is important for democratic societies;
Bearing in mind Resolution no. 1 on the future of public-service broadcasting adopted at the 4th European Ministerial Conference on Mass Media Policy (Prague, 78 December 1994), and recalling its Recommendation No R (96) 10 on the guarantee of the independence of public-service broadcasting;
Stressing the specific role of the broadcasting media, and in particular of public-service broadcasting, in modern democratic societies, which is to support the values underlying the political, legal and social structures of democratic societies, and in particular respect for human rights, culture and political pluralism;
...
Noting that in parallel with the multiplication of the number of channels in the digital environment, concentration in the media sector is still accelerating, notably in the context of globalisation, and recalling to the member States the principles enunciated in Recommendation no. R (99) 1 on measures to promote media pluralism, in particular those concerning media ownership rules, access to platforms and diversity of media content;
...
Recommends that the governments of the member States, taking account of the principles set out in the appendix:
a. create adequate legal and economic conditions for the development of digital broadcasting that guarantee the pluralism of broadcasting services and public access to an enlarged choice and variety of quality programmes, including the maintenance and, where possible, extension of the availability of transfrontier services;
b. protect and, if necessary, take positive measures to safeguard and promote media pluralism, in order to counterbalance the increasing concentration in this sector;
...”
72. The relevant parts of this Recommendation, adopted by the Committee of Ministers on 31 January 2007 at the 985th meeting of the Ministers’ Deputies, read as follows.
“...
Recalling Article 10 of the Convention for the Protection of Human Rights and Fundamental Freedoms (ETS No. 5), which guarantees freedom of expression and freedom to receive and impart information and ideas without interference by public authority and regardless of frontiers;
Recalling its Declaration on the freedom of expression and information, adopted on 29 April 1982, which stresses that a free flow and wide circulation of information of all kinds across frontiers is an important factor for international understanding, for bringing peoples together and for the mutual enrichment of cultures;
Recalling its Recommendation Rec(2000)23 on the independence and functions of regulatory authorities for the broadcasting sector and its Explanatory Memorandum, which stress the importance of the political, financial and operational independence of broadcasting regulators;
Recalling the opportunities provided by digital technologies as well as the potential risks related to them in modern society as stated in its Recommendation Rec(2003)9 on measures to promote the democratic and social contribution of digital broadcasting;
Recalling its Recommendation No. R (99) 1 on measures to promote media pluralism and its Recommendation No. R (94) 13 on measures to promote media transparency, the provisions of which should jointly apply to all media;
Noting that, since the adoption of Recommendations No. R (99) 1 and No. R (94) 13, important technological developments have taken place, which make a revision of these texts necessary in order to adapt them to the current situation of the media sector in Europe;
...
Reaffirming that media pluralism and diversity of media content are essential for the functioning of a democratic society and are the corollaries of the fundamental right to freedom of expression and information as guaranteed by Article 10 of the Convention for the Protection of Human Rights and Fundamental Freedoms;
Considering that the demands which result from Article 10 of the Convention for the Protection of Human Rights and Fundamental Freedoms will be fully satisfied only if each person is given the possibility to form his or her own opinion from diverse sources of information;
Recognising the crucial contribution of the media in fostering public debate, political pluralism and awareness of diverse opinions, notably by providing different groups in society – including cultural, linguistic, ethnic, religious or other minorities – with an opportunity to receive and impart information, to express themselves and to exchange ideas;
...
Reaffirming that, in order to protect and actively promote the pluralistic expressions of ideas and opinions as well as cultural diversity, member States should adapt the existing regulatory frameworks, particularly with regard to media ownership, and adopt any regulatory and financial measures called for in order to guarantee media transparency and structural pluralism as well as diversity of the content distributed;
...
Bearing in mind that national media policy may also be oriented to preserve the competitiveness of domestic media companies in the context of the globalisation of markets and that the transnational media concentration phenomena can have a negative impact on diversity of content,
Recommends that governments of member States:
i. consider including in national law or practice the measures set out below;
ii. evaluate at national level, on a regular basis, the effectiveness of existing measures to promote media pluralism and content diversity, and examine the possible need to revise them in the light of economic, technological and social developments on the media;
iii. exchange information about the structure of media, domestic law and studies regarding concentration and media diversity.
Recommended measures
I. Measures promoting structural pluralism of the media
1. General principle
1.1. Member States should seek to ensure that a sufficient variety of media outlets provided by a range of different owners, both private and public, is available to the public, taking into account the characteristics of the media market, notably the specific commercial and competition aspects.
1.2. Where the application of general competition rules in the media sector and access regulation are not sufficient to guarantee the observance of the demands concerning cultural diversity and the pluralistic expressions of ideas and opinions, member States should adopt specific measures.
...
1.4. When adapting their regulatory framework, member States should pay particular attention to the need for effective and manifest separation between the exercise of political authority or influence and control of the media or decision-making as regards media content.
...
4. Other media contributing to pluralism and diversity
Member States should encourage the development of other media capable of making a contribution to pluralism and diversity and providing a space for dialogue. These media could, for example, take the form of community, local, minority or social media. ...
...
II. Measures promoting content diversity
...
3. Allocation of broadcasting licences and must carry/must offer rules
3.1. Member States should consider introducing measures to promote and to monitor the production and provision of diverse content by media organisations. In respect of the broadcasting sector, such measures could be to require in broadcasting licences that a certain volume of original programmes, in particular as regards news and current affairs, is produced or commissioned by broadcasters.
3.2. Member States should consider the introduction of rules aimed at preserving a pluralistic local media landscape, ensuring in particular that syndication, understood as the centralised provision of programmes and related services, does not endanger pluralism.
3.3. Member States should envisage, where necessary, adopting must-carry rules for other distribution means and delivery platforms than cable networks. Moreover, in the light of the digitisation process – especially the increased capacity of networks and proliferation of different networks – member States should periodically review their must-carry rules in order to ensure that they continue to meet well-defined general interest objectives. Member States should explore the relevance of a must-offer obligation in parallel to the must-carry rules so as to encourage public-service media and principal commercial media companies to make their channels available to network operators that wish to carry them. Any resulting measures should take into account copyright obligations.”
73. This resolution, adopted by the Parliamentary Assembly on 24 June 2004, reads as follows.
“1. Italy is a founding member of the Council of Europe and strongly supports the ideals for which it stands. The Parliamentary Assembly is therefore concerned by the concentration of political, commercial and media power in the hands of one person, Prime Minister Silvio Berlusconi.
2. The Parliamentary Assembly cannot accept that this anomaly be minimised on the grounds that it only poses a potential problem. A democracy is judged not only by its day-to-day operations but by the principles the country upholds with regard to its own citizens and internationally. The Assembly recalls that, in accordance with Article 10 of the Convention for the Protection of Human Rights and Fundamental Freedoms and the case-law of the European Court of Human Rights, States have a duty to protect and, when necessary, take positive measures to safeguard and promote media pluralism.
3. The Assembly deplores the fact that several consecutive Italian governments since 1994 have failed to resolve the problem of conflict of interest and that appropriate legislation has not yet been adopted by the present Parliament. It disagrees that the leading principle of the Frattini Bill currently under consideration – that only managers, not owners, should be held responsible – provides a genuine and comprehensive solution to the conflict of interest concerning Mr Berlusconi.
4. Through Mediaset, Italy’s main commercial communications and broadcasting group, and one of the largest in the world, Mr Berlusconi owns approximately half of the nationwide broadcasting in the country. His role as head of government also puts him in a position to influence indirectly the public broadcasting organisation, RAI, which is Mediaset’s main competitor. As Mediaset and RAI command together about 90% of the television audience and over three quarters of the resources in this sector, Mr Berlusconi exercises unprecedented control over the most powerful media in Italy.
5. This duopoly in the television market is in itself an anomaly from an antitrust perspective. The status quo has been preserved even though legal provisions affecting media pluralism have twice been declared anti-constitutional and the competent authorities have established the dominant positions of RAI and the three television channels of Mediaset. An illustration of this situation was a recent decree of the Prime Minister, approved by Parliament, which allowed the third channel of RAI and Mediaset’s Retequattro to continue their operations in violation of the existing antitrust limits until the adoption of new legislation. Competition in the media sector is further distorted by the fact that the advertising company of Mediaset, Publitalia ’80, has a dominant position in television advertising. The Assembly deplores the continued exclusion of a potential national broadcaster, Europa 7, winner of a 1999 government tender to broadcast on frequencies occupied by Mediaset’s channel, Retequattro.
6. The Assembly believes that the newly-adopted ‘Gasparri Law’ on the reform of the broadcasting sector may not effectively guarantee greater pluralism simply through the multiplication of television channels in the course of digitalisation. At the same time, it manifestly allows Mediaset to expand even further, as it gives the market players the possibility to have a monopoly in a given sector without ever reaching the antitrust limit in the overall integrated system of communications (SIC). The Assembly notes that these concerns led the President of the Republic to oppose the previous version of the law.
7. The Assembly is particularly concerned by the situation of RAI, which is contrary to the principles of independence laid down in Assembly Recommendation 1641 (2004) on public-service broadcasting. RAI has always been a mirror of the political system of the country and its internal pluralism has moved from the proportionate representation of the dominant political ideologies in the past to the winner-takes-all attitude reflecting the present political system. The Assembly notes with concern the resignations of the President of RAI and of one of the most popular journalists in the country in protest against the lack of balanced political representation in the Council of Administration and against the political influence over RAI’s programming.
8. While the printed media in Italy has traditionally provided greater pluralism and political balance than the broadcasting sector, most Italians receive their news through the medium of television. The high cost of newspaper compared to television advertising is having a damaging effect on the Italian printed media. However, the Assembly wishes to record its approval of government measures to help small- and medium-sized newspapers and other measures to boost newspaper readership.
9. The Assembly is extremely concerned that the negative image that Italy is portraying internationally because of the conflict of interest concerning Mr Berlusconi, could hamper the efforts of the Council of Europe aimed at promoting independent and unbiased media in the new democracies. It considers that Italy, as one of the strongest contributors to the functioning of the Organisation, has a particular responsibility in this respect.
10. The Assembly points out that several international bodies, such as the OSCE representative on Freedom of the Media and, most recently, the European Parliament, have expressed concerns similar to its own. It welcomes the measures for safeguarding media pluralism proposed in the European Parliament resolution on the risks of violation, in the European Union and especially in Italy, of freedom of expression and information (Article 11 § 2 of the Charter of Fundamental Rights) of 22 April 2004, namely that the protection of media diversity should become a priority of European Union competition law.
11. The Assembly therefore calls on the Italian Parliament:
i. to pass as a matter of urgency a law resolving the conflict of interest between ownership and control of companies and discharge of public office, and incorporating penalties for cases where there is a conflict of interest with the discharge of public office at the highest level;
ii. to ensure that legislation and other regulatory measures put an end to the long-standing practice of political interference in the media, taking into account in particular the Committee of Ministers’ Declaration on freedom of political debate in the media, adopted on 12 February 2004;
iii. to amend the Gasparri Law in line with the principles set out in Committee of Ministers’ Recommendation No. R (99) 1 on measures to promote media pluralism, in particular:
a. by avoiding the emergence of dominant positions in the relevant markets within the SIC;
b. by including specific measures to bring an end to the current RAI-Mediaset duopoly;
c. by including specific measures to ensure that digitalisation will guarantee pluralism of content.
12. The Assembly calls on the Italian Government:
i. to initiate measures to bring the functioning of RAI into line with Assembly Recommendation 1641 (2004) on public-service broadcasting, with the declaration of the 4th European Ministerial Conference on Mass Media Policy in Prague and with Committee of Ministers’ Recommendations No. R (96) 10 on the guarantee of the independence of public-service broadcasting and Rec(2003)9 on measures to promote the democratic and social contribution of digital broadcasting;
ii. to give a positive international example by proposing and supporting initiatives within the Council of Europe and the European Union aimed at promoting greater media pluralism at European level.
13. The Assembly asks the Venice Commission to give an opinion on the compatibility of the Gasparri Law and the Frattini Bill with the standards of the Council of Europe in the field of freedom of expression and media pluralism, especially in the light of the case-law of the European Court of Human Rights.”
74. The Venice Commission’s opinion, adopted at its 63rd Plenary Session (10-11 June 2005), reads in its relevant parts as follows.
“The Parliamentary Assembly of the Council of Europe has requested the Venice Commission to give an opinion on whether or not the two Italian laws on the broadcasting system (‘the Gasparri Law’) and on the conflict of interest (‘the Frattini Law’) are in conformity with the Council of Europe standards in the fields of freedom of expression and pluralism of the media.
...
While the case-law of the European Court on Human Rights does not offer specific guidance on the matter, certain pertinent principles may nonetheless be derived from that case-law: in primis that freedom of expression has a fundamental role in a democratic society, in particular where, through the press, it serves to impart information and ideas of general interest, which the public is moreover entitled to receive, and that the State is the ultimate guarantor of pluralism, especially in relation to audio-visual media, whose programmes are often broadcast very widely.
...
Media pluralism is achieved when there is a multiplicity of autonomous and independent media at the national, regional and local levels, ensuring a variety of media content reflecting different political and cultural views. In the Commission’s opinion, internal pluralism must be achieved in each media sector at the same time: it would not be acceptable, for example, if pluralism were guaranteed in the print-media sector, but not in the television one. Plurality of the media does not only mean, in the Commission’s view, the existence of a plurality of actors and outlets, it also means the existence of a wide range of media, that is to say different kinds of media.
The Council of Europe instruments set out certain tools for promoting media pluralism, which include:
– a legislative framework establishing limits for media concentration; the instruments for achieving this include permissible thresholds (to be measured on the basis of one or of a combination of elements such as the audience share or the capital share or revenue limits) which a single media company is allowed to control in one or more relevant markets;
– specific media regulatory authorities with powers to act against concentration;
– specific measures against vertical integration (control of key elements of production, broadcasting, distribution and related activities by a single company or group);
– independence of regulatory authorities;
– transparency of the media;
– pro-active measures to promote the production and broadcasting of diverse content;
– granting, on the basis of objective and non-partisan criteria, within the framework of transparent procedures and subject to independent control, direct or indirect financial support to increase pluralism;
– self-regulatory instruments such as editorial guidelines and statutes setting out editorial independence.
In respect of the provisions in the Gasparri Law aiming at protecting media pluralism, the Commission considers at the outset that the mere increase in the number of channels which will be brought about by digital television is not sufficient in itself to guarantee media pluralism. Newly available channels may have very small audiences but with similar amounts of output. Finally, larger companies will enjoy greater purchasing power in a wide range of activities such as programme acquisitions, and will thus enjoy significant advantages over other national content providers.
The Commission considers therefore that the threshold of 20% of the channels is not a clear indicator of market share. It should be combined, for instance, with an audience share indicator.
As regards the second threshold set out in the Gasparri Law, that is 20% of the revenue in the Integrated Communications Systems (SIC), the Commission considers that SIC certainly reflects a modern trend but should not, at least in this very broad definition, be used already at this stage instead of the ‘relevant market’ criterion, as its effect is to dilute the effectiveness of the instruments aimed at protecting pluralism. Indeed, it may allow an individual company to enjoy extremely high degrees of revenue shares in individual markets, whilst at the same time remaining below the 20% threshold for the whole sector.
Indeed, the Commission notes that the combined effect of the new framework set out in the Gasparri Law has relaxed the previous anti-concentration rules whose maximum permissible levels had been exceeded by Mediaset and RAI. Retequattro has accordingly been allowed to continue to occupy analogue frequencies.
The Commission considers therefore that the SIC criterion should be replaced by the previously used ‘relevant market’ criterion, as is the case in the other European countries.
...
As regards the provisions on migration of radio and television broadcasters from analogue to digital frequencies, the Commission has the impression that the Gasparri Law has taken the approach of attempting to hold back on finding a real solution to the problem of media concentration in the television market until some future point in time and it relies heavily on the point when digitalisation will come into full effect. In the Commission’s view, this approach is not satisfactory, as, if the status quo is maintained, it is likely that Mediaset and RAI will remain the dominant actors in Italian television. In this respect, the Commission recalls that while general anti-trust measures [are aimed] against the abuse of dominant positions, in the media sector dominant positions are forbidden as such.
...
In respect of the privatisation of RAI, which should lead to a lesser degree of politicisation of the public broadcaster, the Commission notes that change at RAI will allow for government control over the public broadcaster for an unforeseeable period of time. For as long as the present government stays in office, this will mean that, in addition to being in control of its own three national television channels, the Prime Minister will have some control of the three public national television channels. The Commission expresses concern over the risk that this atypical situation may even strengthen the threat of monopolisation, which might constitute, in terms of the case-law of the European Court of Human Rights, an unjustified interference with freedom of expression.
...”
75. The discussion paper of 6 December 2011 by the Commissioner for Human Rights reads in its relevant part as follows.
“3.2 The case of Italy
The history of the so-called ‘Italian anomaly’ is illustrative of how broadcast monopolisation (through over-consolidation and super-mergers) can pose an acute danger even in older democracies.
Freedom of expression and press freedoms are in a healthy state in Italy. However, the television-broadcasting market is regularly referred to as the ‘Italian anomaly’.
In the last two decades, no third force has been able to constrain the so-called duopoly: domination of the nationwide television channel market by the private owner, Mediaset, and the public owner Radiotelevisione Italiana, RAI. The duopoly was accompanied by a practical monopoly by Mediaset in the commercial television sector and the advertisement market. Before digitalisation, the duopoly’s audience share was around 90% (both owned three channels). Combined revenues and the advertisement market also provided evidence of the duopoly.
Italy also has an ongoing record of control over public-service television by political parties and governments. As its Prime Minister Silvio Berlusconi co-owns Mediaset, the usual fears of governmental control of RAI are aggravated by worries of widespread governmental control of the nation’s most important source of information, television.
The so-called Gasparri and Frattini Laws of 2004 were supposed to provide guarantees for future pluralism of the media, and outlaw ‘two­hat’ situations, respectively. However, neither universal digitalisation nor equal competition rules alone can guarantee cultural diversity and political pluralism in the media, especially if the already existing media concentration is practically maintained or even enhanced by the law. The Gasparri Law’s rules of transition from analogue to digital, despite their innovative force, allow the duopoly to use its acquired economic might to expand into new digital markets.
European standards prohibit undue political or partisan ownership or control of private broadcasters in order to avoid government or political interference. Germany and the UK impose restrictions on direct ownership or control of broadcast media by political actors; EU countries also require broadcasters to maintain independence from political parties and politicians. Italy, despite its Frattini Law, does neither.”
76. The European Parliament’s resolution on the risks of violation, in the European Union and especially in Italy, of freedom of expression and information (Article 11 § 2 of the Charter of Fundamental Rights of the European Union (2003/2237(INI)) reads in its relevant parts as follows.
“... Situation in Italy
Notes that the level of concentration of the television market in Italy is currently the highest within Europe and that while Italian television offers twelve national channels and ten to fifteen regional and local channels, the market is characterised by the duopoly between RAI and MEDIASET where both operators together account for almost 90% of the total audience share and collect 96.8% of advertising resources, as against 88% for Germany, 82% for the United Kingdom, 77% for France and 58% for Spain;
Notes that the Mediaset group is the largest private television and communications group in Italy and one of the largest in the world and controls (inter alia) television networks (RTI S.p.A.) and advertising franchise holders (Publitalia ’80), both of which have been formally found to hold a dominant position in breach of national law (Law no. [249/97]) by the Communications Regulatory Authority (decision 226/03);
Notes that one of the sectors in which the conflict of interests is most obvious is advertising, given that in 2001 the Mediaset group was in receipt of two thirds of television advertising resources, amounting to a total of EUR 2,500 million, and that the main Italian companies have transferred much of their investment in advertising from printed matter to the Mediaset networks and from RAI to Mediaset;
Notes that the President of the Italian Council of Ministers has not resolved his conflict of interests as he had explicitly pledged, but on the contrary has increased his controlling shareholding in the company Mediaset (from 48.639% to 51.023%), thereby drastically reducing his own net debt through a marked increase in advertising revenue to the detriment of competitors’ revenues (and ratings) and, above all, of advertising funding for the written press;
Regrets the repeated and documented instances of governmental interference, pressure and censorship in respect of the corporate structure and schedules (even as regards satirical programmes) of the RAI public television service, starting with the dismissal of three well-known professionals at the sensational public request of the President of the Italian Council of Ministers in April 2002 – in a context in which an absolute majority of the members of the RAI board of governors and the respective parliamentary control body are members of the governing parties, with this pressure then being extended to other media not under his ownership, leading inter alia to the resignation of the editor of Corriere della Sera in May 2003;
Notes, therefore, that the Italian system presents an anomaly owing to a unique combination of economic, political and media power in the hands of one man – the current President of the Italian Council of Ministers – and to the fact that the Italian Government is, directly or indirectly, in control of all national television channels;
Notes that in Italy the broadcasting system has been operating in extralegal circumstances for decades, as repeatedly recognised by the Constitutional Court, and in the face of which the efforts of the ordinary legislator and the competent institutions have proved ineffective in re-establishing a legal regime; RAI and Mediaset each continue to control three terrestrial analogue television broadcasters, despite the fact that the Constitutional Court in its judgment no. 420 of 1994 has ruled it impermissible for one and the same entity to broadcast over 20% of the television programmes transmitted domestically on terrestrial frequencies (i.e. more than two programmes) and has found the regulatory regime under Law no. 223/90 to be contrary to the Italian Constitution, despite being a ‘transitional regime’; nor did Law no. 249/97 (establishing the Communications Guarantee Authority and rules on telecommunication and radio and television systems) abide by the prescriptions of the Constitutional Court which, in its judgment 466/02, declared the constitutional illegitimacy of Article 3 § 7 thereof, ‘in so far as it does not provide for the establishing of a hard-and-fast deadline, in any event not exceeding 31 December 2003, by which the programmes transmitted by broadcasters exceeding the limits referred to in paragraph 6 of Article 3 must be broadcast exclusively via satellite or via cable’;
Notes that the Italian Constitutional Court declared in November 2002 (Case 466/2002) that the present Italian private television system operating at national level and in analogue mode has grown out of situations of simple de facto occupation of frequencies (operation of installations without concessions and authorisations), and not in relation to any desire for greater pluralism in the distribution of frequencies and proper planning of broadcasting ... This de facto situation does not therefore guarantee respect for external pluralism of information, which is an essential requirement laid down by the relevant constitutional case-law ... In this context, given the continued existence (and aggravation) of the situation which was ruled illegal by Judgment no. 420 in 1994 and of networks considered ‘surplus’ by the 1997 legislature, a final deadline must be set that is absolutely certain, definitive and hence absolutely binding in order to ensure compatibility with constitutional rules; notes that, nonetheless, the deadline for the reform of the audio-visual sector has not been respected and that the law for the reform of the audio-visual sector has been sent back by the President of the Republic for a new examination by the Parliament due to the non-respect of the principles declared by the Constitutional Court;
...
Hopes that the legislative definition contained in the draft act for reform of the audio-visual sector (Article 2, point G of the Gasparri law) of the ‘integrated system of communications’ as the only relevant market does not conflict with Community competition rules within the meaning of Article 82 of the EC Treaty or with numerous judgments of the Court of Justice, and does not render impossible a clear and firm definition of the reference market;
Hopes also that the ‘system for assigning frequencies’ provided for in the draft Gasparri law does not constitute mere legitimisation of the de facto situation and does not conflict, in particular, with Directive 2002/21/EC, Article 7 of 2002/20/EC or Directive 2002/77/EC, which specify, inter alia, that the assigning of radio frequencies for electronic communication services must be based on objective, transparent, non-discriminatory and proportionate criteria;
Highlights its deep concern in relation to the non-application of the law and the non-implementation of the judgments of the Constitutional Court, in violation of the principle of legality and of the rule of law, and at the incapacity to reform the audio-visual sector, as a result of which the right of its citizens to pluralist information has been considerably weakened for decades; a right which is also recognised in the Charter of Fundamental Rights;
Is concerned that the situation in Italy could arise in other member States and the accession countries if a media magnate chose to enter into politics;
Regrets that the Italian Parliament has yet to adopt a regulation resolving the conflict of interests of the President of the Italian Council of Ministers, which, it was promised, would take place within the first hundred days of his government;
Considers that the adoption of a general reform of the audio-visual sector could be facilitated if it were to contain specific and adequate safeguards to prevent actual or future conflicts of interest in the activities of local, regional or national executive members who have substantial interests in the private audio-visual sector;
Hopes, moreover, that the draft Frattini law on conflict of interests will not stop at de facto recognition of the Premier’s conflict of interests, but will provide for adequate mechanisms to prevent this situation from continuing;
Regrets that, if the obligations of the member States to ensure pluralism in the media had been defined after the 1992 Green Paper on pluralism, the current situation in Italy could possibly have been avoided;
...
Invites the Italian Parliament:
– to accelerate its work on the reform of the audio-visual sector in accordance with the recommendations of the Italian Constitutional Court and the President of the Republic, taking account of the provisions in the Gasparri Bill which are incompatible with Community law, as noted by those authorities;
– to find a genuine and appropriate solution to the problem of a conflict of interest of the President of the Italian Council of Ministers who also directly controls the principal provider of private and, indirectly, public television, the main advertising franchise holder and many other activities connected with the audio-visual and media sector,
– to take measures to ensure the independence of the public-service broadcaster.”
VIOLATED_ARTICLES: 10
P1
VIOLATED_PARAGRAPHS: 10-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
P1-1-2
